DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Group I, claims 1-11 and 14 in the reply filed on March 16, 2022 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Severinsky (US 2011/0044860 A1).
Applicants’ claimed invention is directed to a process for the conversion of carbon dioxide into a liquid fuel, wherein the process comprises the steps of: a) Producing hydrogen and oxygen from the electrolysis of water; b) Introducing the hydrogen in combination with carbon dioxide into a first catalytic reactor that uses a first catalyst wherein the output from the first catalytic reactor is syngas and wherein the first catalyst is a transition metal solid-solution catalyst; c) Introducing the syngas into a second catalytic reactor that uses a second catalyst to produce tailgas, water and liquid fuel; d) Introducing the tailgas from the second catalytic reactor to a tailgas conversion system that utilizes oxygen from the electrolyzer to produce additional syngas.
Severinsky teaches a process for the conversion of carbon dioxide into a liquid fuel [0002], the process relates to a method to convert electric energy into hydrocarbon compound fuels, such as gasoline, kerosene, jet fuel and diesel fuel, among others, and which are produced by recycling products of combustion carbon dioxide and water, wherein the process comprises the steps of: a) Producing hydrogen and oxygen from the electrolysis of water [0051].  An electrolyzer may be used to separate water into a hydrogen gas stream and a stream of oxygen gas); b) Introducing the hydrogen in combination with carbon dioxide into a first catalytic reactor that uses a first catalyst  [0066]. There are numerous uses in the plant for the hydrogen produced in the electrolyser.  Among them, hydrogen and carbon dioxide can be used together in the RWGS reactor [0147].  The RWGS reactors 100 can operate efficiently at a number of operating temperatures .  An exemplary catalyst is KATALCO 71-5 produced by Johnson Matthey) wherein the output from the first catalytic reactor is syngas [0066]. Among them, hydrogen and carbon dioxide can be used together in the RWGS reactor to produce syngas, a mixture of carbon monoxide and hydrogen and wherein the first catalyst is a transition metal solid-solution catalyst [0147]. The RWGS reactors can operate efficiently at a number of operating temperatures ...An exemplary catalyst is KATALCO 71-5 produced by Johnson Matthey; KATALCO 71-5 contains a solid solution of iron, chrome, and copper; see the document entitled "Katalco", pg. 12, Table 1: Physical properties, Col 1 (71-5), Row 2 (Composition), iron/chrome/copper); c) Introducing the syngas into a second catalytic reactor that uses a second catalyst  [0070], A syngas effluent, which is generally a mixture of carbon monoxide and hydrogen and some residual carbon dioxide, is fed from a RWGS reactor to an FT reactor; [0072].   
Severinsky teaches that the catalyst for the FT reaction can be a metal such as iron, cobalt, nickel, and combinations thereof) to produce tailgas, water and liquid fuel [0164]. The FT reactor 322 on FIG. 11 produces both liquid hydrocarbons that are drained for further processing, and gaseous hydrocarbons mixed with Steam and input gases (carbon monoxide and hydrogen); d) Introducing the tailgas from the second catalytic reactor to a tailgas conversion system [211], In a preferred embodiment, a burning system 520 is shown in FIG. 19. The inputs to the burner can be vented gases from the FT reactor assembly that utilizes oxygen from the electrolyzer [0211]. The inputs to the burner can be vented gases from the FT reactor assembly, and/or residues from the refinery, and/or natural gas compounds.  All these compounds are burned in the gas turbine-generator 522 with a relatively small portion of oxygen coming from the electrolyser, 
Severinsky does not explicitly teach the process wherein the tailgas conversion system produces additional syngas. Instead, the tail gas conversion system taught by Severinsky produces carbon dioxide and water, but the products can contain additional syngas [0211]. The inputs to the burner can be vented gases from the FT reactor assembly... All these compounds are burned in the gas turbine-generator 522 with a relatively small portion of oxygen coming from the electrolyser. The output gases from the turbine exhaust are steam and carbon dioxide; If the combustion reaction does not go to completion in the presence of a small portion of oxygen from the electrolyser, the products would comprise the components of syngas that were unreacted from the Fischer-Tropsch reactor [0164]. The FT reactor 322 on FIG. 11 produces both liquid hydrocarbons that are drained for further processing, and gaseous hydrocarbons mixed with Steam and input gases (carbon monoxide and hydrogen) to produce syngas, a mixture of carbon monoxide and hydrogen [0066]. 
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to increase the amount of syngas in the products of this step, in order to reduce the emissions of CO2 from the combustion and produce syngas for its reuse in step (c).
Severinsky teaches that the syngas is introduced into a heat exchanger (para [0130]. The output stream or the RWGS reactor 362 goes first through a steam condensation section 368, and then through a carbon dioxide separator 372. In one embodiment, the steam condensation section can include a condenser (heat exchanger) to reduce the temperature of the syngas before it is introduced into the second catalytic reactor [0130]. The output stream of the RWGS reactor 362 goes first through a steam condensation section 368, and then through a carbon dioxide separator 372. In one embodiment, the steam condensation section can include a condenser (heat exchanger)...A direct output of the carbon dioxide separator 372 is syngas with a H/CO ratio approximately as beneficially required by the FT reactor. The condensation or steam would reduce the temperature of the syngas before the CO2 separation and FT reaction.
Severinsky teaches that the carbon dioxide introduced into the first catalytic
reactor is obtained from a source [0067). A source of carbon dioxide is a plant emitting carbon oxides, wherein the source is selected from a group of sources consisting of oxy-combustion power plants, ambient air CO2 capture systems, natural gas well-heads, ethanol production facilities, chemical production facilities and secondary oil recovery processes [0067].  A source of carbon dioxide is a plant emitting carbon oxides, such carbon dioxide or carbon monoxide as a byproduct, especially a plant that is required to reduce its carbon oxide emissions. Examples of Such a plant include a blast furnace used to produce steel, and fossil fuel power plants using coal or gas to produce electricity; The plants described by Severinsky are chemical production facilities, where CO2 is the produced chemical.

Severinsky teaches that the hydrogen is generated using electrolysis [0051]. An electrolyser may be used to separate water into a hydrogen gas stream and a stream of oxygen gas, wherein the power for the electrolysis is generated from a renewable or low-carbon source, and wherein the renewable or low carbon source is selected from a group of sources consisting of wind, solar, geothermal, hydro, ocean currents, biomass, flare gas, nuclear, off peak power from a fossil fuel plant, and power produced by an oxy-combustion plant [0061]-[0062], Severinsky’s process may incorporate a source of electric energy, an electrolyser, a RWGS reactor, an FT reactor, and a post-processing plant. In an embodiment of Severinsky, there is a source of electric energy generated from the heat of a nuclear reactor [0063]. Electric energy may be used to electrolyze water to create hydrogen and oxygen.
Severinsky teaches that the second catalytic reactor is operated at a pressure from about 50 psi to about 300 psi, from about 50 psi to about 250 psi, from about 50 psi to about 200 psi, from about 50 psi to about 150 psi, or from about 50 psi to about 100 psi [0132].  Operating pressure in the reactors can be in the range of 4-30 bar, 20-25 bar is preferred; this corresponds to a range from 58 psi to 435 psi.
Severinsky teaches that  the first catalytic reactor and the second catalytic reactor operate at pressures within the same range [0132]. Operating pressure in the reactors can be in the range of 4-30 bar, 20-25 bar is preferred, but does not explicitly disclose the process wherein the first catalytic reactor and the second catalytic reactor operate at pressures that are within 50 psi of each other. 
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention  to optimize the pressure difference between the two reactors by routine experimentation in order to improve the efficiency of the process.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Severinsky (US 2011/0044860 A1) as applied to claims 1 and 6-10 above, and further in view of Gaffney (US 6,402,989).
Severinsky does not teach a process wherein the transition metal in the first solid solution catalyst is Nickel. However, Gaffney teaches a catalyst comprising nickel (col 1, In 21-23), Gaffney’s process relates to catalysts and processes using catalysts comprising promoted nickel-based catalysts supported on magnesium oxide. It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to use the catalyst taught by Gaffney in step (b) because nickel based catalyst are useful for catalyzing the reverse water shift reaction, which is the reaction that occurs in step (b) (also see US 2017/080407 A1 to BASF  [0035], EP 291 857 describes the use of a nickel-based catalyst for the RWGS. The catalyst comprises an aluminum oxide-comprising support material. The use of the catalyst is said to be advantageous for combined reforming and RWGS reaction; and see instant specification, pg. 4, In 17-19, The first and most widely described approach employs catalytic processes for the conversion of mixtures of CO2 and H2 to syngas. This method is typically referred to as "CO2 hydrogenation" or "reverse water gas shift (RWGS)").
Severinsky teaches does not teach the process wherein the first catalyst is an impregnated, metal-coated spinel comprising about 2 to about 25 parts-by-weight of magnesium having a surface area greater than about 50 m2/g, wherein the first catalyst further comprises about 2 wt. % to about 20 wt. % nickel. Gaffney teaches the process wherein the first catalyst is an impregnated (col 5, In 4-7).  In some embodiments the method comprises preparing an aqueous solution of a nickel salt and a promoter, impregnating a magnesium oxide solid with the solution, metal-coated (col 7, In 1-4).  The catalyst composition, with or without a support material, may be applied to a support by any of the other methods well known in the art, such as impregnation, wash coating and spinel (col 6, In 55-56). The catalyst composition may be supported on a carrier selected from the group consisting of spinel’s comprising magnesium and nickel (col 1, In 21-23). Gaffney’s process relates to catalysts and processes using catalysts comprising promoted nickel-based catalysts supported on magnesium oxide, but does not teach the method wherein the catalyst comprises about 2 to about 25 parts-by­weight of magnesium having a surface area greater than about 50 m2/g, wherein the first catalyst further comprises about 2 wt. % to about 20 wt. % nickel.
 It would therefore have been obvious to one of ordinary skilled in the art to optimize the weight percent of the nickel and magnesium and surface area of the magnesium, based on the teachings provided by Gaffney.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Severinsky (US 2011/0044860 A1) as applied to claims 1 and 6-10  above, and further in view of Harris et al (US 2016/0362611)
Severinsky does not teach a process wherein the tailgas conversion system is partial oxidation. However, Harris teaches a process wherein additional syngas is produced via partial oxidation [0111]. The synthesis gas conversion process (e.g., Fischer Tropsch process employed herein may use fresh synthesis gas as a synthesis gas conversion reactant (e.g., Fischer Tropsch reactant). The fresh synthesis gas may be produced using partial oxidation; autothermal reforming). 
It would therefore have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to use partial oxidation in the tailgas conversion step because the additional syngas produced can be recycled and used in the fuel production step (c) in the method taught by Severinsky (see Harris, [0111]). The synthesis gas conversion process (e.g., Fischer Tropsch process employed herein may use fresh synthesis gas as a synthesis gas conversion reactant e.g., Fischer Tropsch reactant. Optionally, a FT tail gas may be used in combination with the fresh synthesis gas to form a reactant mixture.
Severinsky does not teach the process wherein the tailgas conversion system is autothermal reforming. However, Harris teaches the process wherein the tailgas conversion system is autothermal reforming [0111]. The synthesis gas conversion process (e.g., Fischer Tropsch process) employed herein may use fresh synthesis gas as a synthesis gas conversion reactant (e.g., Fischer Tropsch reactant). The fresh synthesis gas may be produced using...partial oxidation; autothermal reforming).
It would therefore have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to use autothermal reforming in the tailgas conversion step because the additional syngas produced can be recycled and used in the fuel production step (c) in the method taught by Severinsky (see Harris, [0111]).

Claims 3 and 14 are allowed.  The catalyst containing Ni2Mg is novel for the conversion of carbon dioxide into a liquid fuel.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAFAR F PARSA whose telephone number is (571)272-0643. The examiner can normally be reached M-F 10:00 AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAFAR F PARSA/            Primary Examiner, Art Unit 1622